                                         Case 3:16-cv-07244-EMC Document 349 Filed 08/02/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAUL SIQUEIROS, et al.,                            Case No. 16-cv-07244-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANT’S
                                                                                            MOTION FOR RECONSIDERATION
                                  10     GENERAL MOTORS LLC,
                                                                                            Docket No. 324
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendant General Motors LLC’s (“GM’s”) motion for
                                  15   reconsideration. See Docket No. 324 (“Mot.”). For the following reasons, the motion is
                                  16   GRANTED in part and DENIED in part.
                                  17          In its May 25, 2021 order, the Court held that immediate or direct privity of contract is not
                                  18   required to bring a claim under the Idaho Consumer Protection Act (ICPA). See Docket No. 320
                                  19   (“Order”) at 9. Instead, Idaho Plaintiffs need only show that their ICPA claims are “founded on a
                                  20   contract, not that the contract must be one entered into directly by the plaintiff and the defendant
                                  21   [i.e., GM].” Id. (emphases added) (citing In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales
                                  22   Pracs., & Prod. Liab. Litig. (“FCA”), 295 F. Supp. 3d 927, 1022 (N.D. Cal. 2018) and Taylor v.
                                  23   McNichols, 243 P.3d 642, 662 (Idaho 2010)). The Court then certified the ICPA claim for class-
                                  24   wide adjudication. Id. at 37–38.
                                  25          GM asks for leave to file a motion to urge the Court to reconsider its certification of the
                                  26   ICPA claim because “the Court did not consider whether plaintiffs could establish privity by class-
                                  27   wide evidence common to all class members, including those who acquired used vehicles from
                                  28   third-parties and non-GM dealerships, and did not address GM’s uncontroverted evidence that the
                                           Case 3:16-cv-07244-EMC Document 349 Filed 08/02/21 Page 2 of 3




                                   1   majority of Idaho class members did not purchase new vehicles from GM-authorized dealerships.”

                                   2   Mot. at 2 (emphases added). The Court agrees to the extent that the Idaho class cannot include

                                   3   individuals who purchased their vehicles from third parties who are unaffiliated with GM.1 See

                                   4   Taylor, 243 P.3d at 662. The Court held that the ICPA only requires indirect privity between the

                                   5   Idaho Plaintiffs and GM; thus, Plaintiffs who purchased their vehicle from a GM-authorized

                                   6   dealer have standing to sue. See Order at 9. Plaintiffs who purchased their vehicle from third

                                   7   parties and who do not have indirect privity with GM (through a GM-authorized dealer) do not

                                   8   have standing. Id. Here, Idaho Plaintiff Gabriel Del Valle has standing because he testified that

                                   9   he purchased his vehicle from “Meridian Chevrolet just outside of Boise, Idaho,” which is a GM-

                                  10   authorized dealer. See Docket 293-5 (“Del Valle Dep. Tr.”) at 17:14-16, 38:9- 13.

                                  11          Plaintiffs argue that this Court’s decisions in FCA, 295 F. Supp. 3d at 1022, and In re

                                  12   Toyota RAV4 Hybrid Fuel Tank Litig. (“Rav4”), No. 20-cv-00337, 2021 WL 1338949, at *25-26
Northern District of California
 United States District Court




                                  13   (N.D. Cal. Apr. 16, 2021), stand for the proposition that any contractual transaction to purchase a

                                  14   Class Vehicle is sufficient to show privity. However, the plaintiffs in those cases—like Mr. Del

                                  15   Valle here—purchased their vehicles from Chrysler-authorized and Toyota-authorized dealers, not

                                  16   from third parties entirely unrelated to those defendants. See FCA, 295 F. Supp. 3d at 1022; Rav4,

                                  17   2021 WL 1338949, at *25–*26. Therefore, the result under the facts of those cases is not

                                  18   inconsistent with the holding here that Idaho Plaintiffs—including unnamed class members—

                                  19   must show that they have indirect privity with GM. To hold that the Idaho Plaintiffs can sue GM

                                  20   under the ICPA if they entered into any contract with anyone to purchase their vehicles, regardless

                                  21   of whether the transaction had any connection whatsoever with GM, would eliminate the

                                  22   substantive privity requirement under Idaho state law altogether. After all, in nearly every

                                  23   instance (with the exception e.g. of gifts and inheritances), acquisition of a vehicle involves some

                                  24   contract whether express or implied.

                                  25          That being said, the ICPA claim is still suitable for class-wide adjudication because the

                                  26
                                       1
                                  27    The Court does not agree with GM that only individuals who purchased new Class Vehicles from
                                       GM-authorized dealerships have privity of contract with GM. For example, individuals who
                                  28   purchased used Class Vehicles from GM-authorized dealers during the class period could still be
                                       part of the class.
                                                                                      2
                                         Case 3:16-cv-07244-EMC Document 349 Filed 08/02/21 Page 3 of 3




                                   1   class definition can be narrowed to include only putative class members who purchased Class

                                   2   Vehicles from a GM-authorized dealer. Accordingly, the Court amends the definition of the Idaho

                                   3   Class as follows (additions in italics and underlined):

                                   4                  1. Idaho Class. All current owners or lessees of a Class Vehicle that
                                                      was purchased or leased in the State of Idaho from a GM-authorized
                                   5                  dealer. The Court certifies the claims of the Idaho Class for
                                                      violation of the Idaho Consumer Protection Act, Idaho Code Ann.
                                   6                  §§ 48-601–48-619. The Court appoints Gabriel Del Valle as the
                                                      class representative for the Idaho Class.
                                   7

                                   8          Accordingly, GM’s motion for leave to file a motion for reconsideration is GRANTED in

                                   9   part and DENIED in part. To the extent the prior Order suffered from any ambiguity, this order

                                  10   serves to clarify such ambiguity.

                                  11          This order disposes of Document No. 324.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: August 2, 2021

                                  16

                                  17                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
